Order entered September 21, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00677-CV

                                  NICOLLE BUSBY, Appellant

                                                    V.

            CITY OF DALLAS AND SAGE POINTE APARTMENTS, Appellees

                       On Appeal from the 192nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-14901

                                             ORDER
       The docketing statement in this appeal reflects appellant has requested preparation of the

reporter’s record. However, by letter filed July 12, 2018, court reporter Tenesa Shaw informed

the Court no record was taken of the summary judgment hearing that resulted in the order being

challenged on appeal. Accordingly, as the clerk’s record has been filed, we ORDER appellant

to file her brief no later than October 22, 2018.


                                                         /s/   DAVID EVANS
                                                               JUSTICE